DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 10, 11, 15-21, 25-27, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US5974820) in view of Franco (US2873352) and further in view of McCann (US2612585).
Boyd discloses a heating pad/method of manufacturing/container comprising a substrate (30, 50), a heating cable (13), upper planar sheet (28, 40), lower planar sheet (29,44) sealed at periphery to encapsulate substrate and heating cable (Figures 3, 4, 5), electrical connection from internal to external (Figure 5) such that heating pad is located against external surface of container (Figures 1, 7, 8), substrate is planar or curved to match contour of container (Figures 1, 7, 8), first and second presenting major surfaces are parallel (Figure 3), electrical connection is connected to planar substrate with a handle to maneuver (Figures 7, 8), seal at periphery is between first and second presenting surfaces (Figure 3), heating pad can flex without breaking (Figures 1, 7, 8), planar substrate can deform to contour underside/ underneath of container (Figures 1, 7, 8), container is an IBC or drum (Figures 1, 7, 8), heating pad lies between container to and bottom (Figures 1, 7, 8), and a thermal control device within encapsulation control the energization (column 3, lines 40-51; Figure 5).  Boyd does not disclose a substrate is a resilient foam with a pathway formed as a series of preformed parallel grooves.  Franco discloses a substrate made of resilient foam (column 2, lines 41-52) and McCann discloses a foam (10, 11) with pathway (16) formed as a series of preformed parallel grooves (Figure 2).  It would have been obvious to one of ordinary skill in the art to have replaced the substrate of Boyd with the resilient foam substrate of Franco including the preformed grooves of McCann because, a resilient foam with preformed grooves allow for a more uniform heating.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 10, 11, 15-21, 25-27, 37 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




stf								/SHAWNTINA T FUQUA/September 21, 2022						Primary Examiner, Art Unit 3761